Citation Nr: 0513644	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).   

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 2004.  A transcript of the 
hearing has been associated with the claims file.  

This case has been advanced on the docket.  


FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

In this case, there is both positive and negative evidence.  
The negative evidence consists of the service records, which 
are silent in regard to tinnitus, an absence of objective 
evidence of tinnitus in proximity to service, and the opinion 
of a VA examiner linking tinnitus to an unidentified cause, 
other than service.

The appellant has reported that he was exposed to loud gun 
noise during service, that he had tinnitus during service, 
and that he engaged in combat.  Our review reflects that the 
agency of original jurisdiction (AOJ) did not consider the 
potential applicability of 38 U.S.C.A. § 1154.  The Board is 
willing to accept that the appellant was exposed to noise 
during service and that his ship was attacked during service.  
In addition, he has presented credible testimony regarding 
in-service tinnitus.  The Board notes that as a layman, the 
appellant is competent to report continuity of 
symptomotology, since tinnitus is perceptible to a layman.  

The Board finds the VA medical opinion to be unpersuasive.  
The examiner fails to take account of section 38 U.S.C.A. 
§ 1154 and fails to identify a cause other than the in-
service noise exposure.  The Board has considered remanding 
the case for the purpose of obtaining a more detailed opinion 
and a rating action that considers 38 U.S.C.A. § 1154.  Based 
upon the appellant's age, however, a decision, rather than a 
delay, is warranted.  In view of the strict provisions of 
Section 1154, the Board concludes that the evidence supports 
the claim.  Consequently, the benefit sought on appeal is 
granted.  








ORDER

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


